Title: From James Madison to Thomas Jefferson, 16 August 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Augst 16. 1801
Mrs. Tudor (the lady of Judge Tudor of Boston) with her son, intending to be at Monticello this evening or tomorrow, I entrust to them the inclosed papers, which will thus reach you a little earlier, than if detained for the mail, by which I shall again write to you. In the mean time I remain Yours most respectfully & Affy.
James Madison
 

   RC (ViU: Jefferson Papers). Cover marked by JM, “Mr. Tudor”; docketed by Jefferson as received 16 Aug.


   Delia Jarvis Tudor was the wife of William Tudor, a Boston Republican who had been judge advocate general at the beginning of the Revolution and who served in the Massachusetts Senate from 1801 to 1803. Their son, William Tudor, Jr., founder and first editor of the North American Review, later served as U.S. consul in Lima (“Memoir of Hon. William Tudor,” Collections of the Massachusetts Historical Society, 2d ser., 8 [1819]: 285–325; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:101 and n. 4; Delia J. Tudor to JM, 18 Apr. 1802 [DNA: RG 59, LAR, 1801–9]).


   Among the enclosed papers was Joel Roberts Poinsett’s 24 July letter to Jefferson (see Sumter to JM, 6 Aug. 1801, and n. 1).

